Case 1:18-cv-00397-MAC-KFG Document 15 Filed 11/02/20 Page 1 of 1 PageID #: 55




UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


MARIA DIAZ TURNER,                                 §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 § CIVIL ACTION NO. 1:18-CV-397
                                                   §
COMMISSIONER OF SOCIAL                             §
SECURITY ADMINISTRATION,                           §
                                                   §
               Defendant.                          §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       The Honorable Keith F. Giblin, United States Magistrate Judge, submitted a report

recommending that the Court grant the plaintiff’s motion for attorney fees under the Equal Access to

Justice Act. No party has filed objections to the magistrate judge’s report. The Court ORDERS that

the Report and Recommendation of the United States Magistrate Judge (#14) is ADOPTED. The

Court further ORDERS that the motion for attorney fees (#13) is GRANTED. The Commissioner

of Social Security is directed to pay plaintiff Maria Diaz Turner’s attorney fees under the Equal

Access to Justice Act in the amount of $728.57 as recommended in Judge Giblin’s report. It is finally

ORDERED that the Commissioner mail this award to the plaintiff in care of her attorney, Karl E.

Osterhout, at the attorney’s office address. This award is subject to any beneficial, contractual and/or

assignment-based interests held by counsel.

         SIGNED at Beaumont, Texas, this 2nd day of November, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
